DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed December 15, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

.

Claims
Claim Rejections - 35 USC § 103 - Obviousness
Claims 1-12, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (WO 98/40406) in view of Bannister (US 6,652,875). The rejection is maintained. Claim 3 is cancelled.
Reynolds discloses calcium phosphopeptide complexes. The complexes comprise phosphopeptides stabilized amorphous calcium fluoride phosphates (ACFP) (Abstract). The stabilized ACFP is made by mixing casein with calcium chloride, disodium phosphate and sodium fluoride (page 13). These meet the salts and the 
Reynolds differs from the instant claims insofar as the fluoride source to make the stabilized amorphous calcium fluoride phosphates is a monofluorophosphate. 
Bannister discloses that the casein phosphoprotein acts to sequester the bioactive constituents, calcium and phosphate to form an amorphous complex, which can then be used as a soluble source of calcium and phosphate ions. Casein protein formulation includes fluoride, a calcium phosphate complex or a calcium fluorophosphate complex, wherein said calcium phosphate/fluorophosphate complex provides a soluble (bioavailable) source of calcium and/or phosphate. Typically, fluoride sources used in the formulation of the present invention include: sodium fluoride, stannous fluoride, sodium monofluorophosphate, zinc ammonium fluoride, tin ammonium fluoride, calcium fluoride or cobalt ammonium fluoride (col. 3, lines 28-53).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a monofluorophosphate as the fluoride source of Reynolds because it is a suitable fluoride for making casein stabilized amorphous calcium fluoride phosphate complexes that provide a soluble source of calcium and phosphate ions. 

Response to Arguments




Conclusion
Claims 1-2, 4-12, 14-15 and 18-19 are rejected.
Claims 20-22 are withdrawn.
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612